Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 9/28/21.  Claim(s) 1-13 are cancelled.  Claim(s) 14-19 are new.  Claim(s) 14-19 are pending.  Claim(s) 14-19 are examined herein. 
Applicant's cancellation of all prior claims have rendered all of the rejections of the last Office action moot, therefore hereby withdrawn.
The following new rejection will now apply.

Priority
The Applicant has requested that the claim of priority and receipt of the certified copies of the priority documents be acknowledged.  This was done in the action mailed 2/17/21, but is repeated below for clarity and convenience.
This application is a 371 of PCT/JP2017/007860 02/28/2017.
Acknowledgment is made of applicant's claim for foreign priority based on application JAPAN 2016-048356 03/11/2016.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polilli et al. (Ennio Polilli, Tamara Ursini, Elena Mazzotta, Federica Sozio, Vincenzo Savini, Domenico D’Antonio, Michelino Barbato, Augusta Consorte and Giustino Parruti, Successful salvage therapy with Daptomycin forosteomyelitis caused by methicillin-resistant Staphylococcus aureus in a renal transplant recipient with Fabry-Anderson disease, Annals of Clinical Microbiology and Antimicrobials 2012, 11:6, 1-5; of record).
While there is a restriction of record, for the sake of compact prosecution the Examiner is including this relevant art.  This does not state or imply that the restriction requirement has been lifted or modified.
Polilli et al. discloses a patient with Fabry-Anderson disease (i.e. a patient with Fabry disease; see, for example, the title and the whole document) being treated with everolimus (i.e. a rapamycin derivative; see, for example, Case Presentation on pg. 1).

With respect to the limitation drawn to “wherein the administering to the subject increases an amount of sweating by the subject” and “wherein the administering to the subject alleviates a pain of the subject”, the prior art discloses the instantly claimed active agent being administered to the instantly claimed patient population, and the resultant instantly claimed treatment would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
With respect to the dose, the instant disclosure clarifies that the amount of rapamycin derivative contained in a dose is not particularly limited, and is described as .

Response to Arguments
While this rejection is new, for the sake of compact prosecution the Examiner will address the arguments inasmuch as they might apply to said rejection. 
The Applicant argues “Polilli at best discloses that everolimus was administered in order to improve a Fabry disease patient's rejection in a kidney transplant and improve the patient's decrease in renal function. Polilli neither discloses nor suggests occurrence of a pain or a decrease in amount of sweating of the patient. Needless to say, Polilli does not teach or suggest a method of treating Fabry disease wherein the recited drug compound(s) is administered in an effective amount to alleviate pain or increase perspiration and the administration alleviates pain of the subject or increases an amount of sweating by the subject.”
This is not found persuasive.  Polilli et al. clearly discloses the administration of the claimed composition to the claimed patient population, so unless the Applicant is arguing that there are enablement issues with the instant method, the resultant treatment must have necessarily taken place.  The instant claims do nothing to exclude a patient population with comorbidities or additional administered active agents, so the multiple indications and multi-treatment paradigm are irrelevant.


Allowable Subject Matter
Claims 15, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claim(s) 1-13 are cancelled.  Claim(s) 14-19 are pending.  Claim(s) 14 and 17 are rejected. Claim(s) 15, 16, 18, and 19 are objected to.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627